COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Garry Fuller v. The State of Texas

Appellate case numbers: 01-14-00796-CR & 01-14-00797-CR

Trial court case numbers: 1379141 & 1413756

Trial court:               338th District Court, Harris County, Texas

        Appellant’s brief was due on April 3, 2015. After issuing notice that the brief was late,
we received no response. Accordingly, on October 15, 2015, this court issued an order, abating
the appeal and directing the trial court to hold a hearing to determine whether appellant desired
to prosecute the appeals, whether counsel had abandoned the appeals or if not, when the briefs
would be filed. On October 16, 2015, appellant filed an appellant’s brief in these two causes, a
motion for extension of time to file appellant’s brief in these two causes, and a motion to
reinstate the appeal.
        We withdraw our order of October 15, 2015, grant the motion to reinstate, and order the
appeals reinstated on the active docket. The motion for extension has already been granted and
the brief was filed. The State’s brief is due within 30 days of the date appellant’s brief was filed.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: October 27, 2015